" Depar!ment of lhc Treasury
gm IRS lntern:;! Rcvenue Scrvice

STUP 6120 In reply refer to: 09251667?6
KANSAS CITY MU 64999-0054 Mar. 22, 2011 LTR 12C 0 R
w 201012 50
00000687
BUDC: WI

MARK A LDVELY
1235 AHY LEE TRAIL
KERNERSVILLE NC 27284

 

1094?3

Social Security Number: _
BATCH 10490119 09207*057~16505_1

Dear Taxpayer:

we received your Dec. 31, 2010, Form 1040EZ federal individual
income tax return, but we need more information to process the
return accurately. Please send us this letter with your reply in
the enclosed_envelope within 20 days From the date of this letter.

Please enclose only the information requested and any forms, schedules
or other information required to support your entries. Please note
that we have included a copy of each form and/or schedule you may
need. Return each applicable form(s) and/or schedule(s) with your
reply and be sure to keep a photocopy for your records. DD NDT SEND

A CUPY UF VUUR RETURN, unless specifically instructed to do so. We
will issue any refund due to you in about 6 to 8 weeks from the time
we receive your response. We can give you credit for items only if

you give us the information. Therefore, if we do not hear from you,

we may have to increase the tax you owe or reduce your refund.

If you need additional forms, schedules, or publications to respond
to this letter, visit www.irs.gov or call l-BDU-TAX-FURM
(1-BBD-829-36?6).

Please provide a form with information that supports the wage or
withholding entry of $9,656.46 on line 7, Form lOQBEZ.

lt could be Form W-E, Form w-EG (for gambling winnings), or Form
1099-R {for pension income}. If you don't have the form you need,
please contact the issuer of the income statement for a copy and send
it with a copy of this letter. Utherwise, send us the information in
some substitute Form. For example, one substitute for Form w-Z could
be an earnings statement from your employer which shows year-to-date
totals. If you don't have an earnings statement, ask your employer
for a cony. '

If you have any questions, please call:
~ 1-800-829-0922 (Individual-Wage Earners)
- 1~800-829~85?4 (Individual-Self Employed/Business aners]
~ 1~800~829~4059 (Telecommunication Device for the Deaf, TDD).

If you prefer, you may write to us at the address shown at the
beginning of this letter.

Case 1:18-cv-00102-LCB-.]EP Document 31-1 Filed 12/26/18 Paoe 1 of 5

0925166776
Har. 22, 2011 LTR 126 0 R

w 201012 50

09000683

MARK A LUVELY
1235 AMY LEE TRAIL
KERNERSVILLE NC 27284

If you wish to send the information by fax, our fax number is
816-292-6191. Due to the high volume, we cannot acknowledge receipt of
your fax. Be advised your faxed signature(s) will become a

permanent part of your filing. DD NDT ALSD SEND THE INFGRMATIDN BY
MAIL. Boing so could delay the processing of your return. Put your
Taxpayer Identification Number on each page faxed. Please include a
cover sheet containing the following information:

Date:
Name: ICU Rejects Team KCSPC
BATCH 10490,19

Control number: 0920?-05?~16505*1

 

Vour name:
Your Taxpayer Identification Number:
(Social Security Number/Employer Identification Number)
Tax Period:

Number of pages of faxed materials

 

 

\If your filing requirements allow you the option of filing your tax
return electronically, please consider this in the future. The e-file
program will guide you through the steps of completing your tax
return, so that correspondence delays may be avoided. For more
information about electronic filing, please ask your tax preparer or
visit www.irs.gov.

whenever you write to us, please include your telephone number with
the area code, the hours we can reach you, and this letter. Keep
a copy of this letter for your records.

Your Telephone Number: ( ) Hours

We apologize for any inconvenience and thank you for your
cooperation.

Case 1:18-cv-00102-LCB-.]EP Document 31-1 Filed 12/26/18 Paoe 2 of 5

" 0925166776
Mar. 22, 2011 LTR 12c n R

‘Illlllllll 201012 50
00000689

MARK A LUVELY
1235 AMY LEE TRAIL
KERNERSVILLE NC 27284

 

009473 _
Sincerely yours,

kizl¢,¢tjn%j:z§%£w@fh

Donna M. Stevenson
Dperations Mgr., Input Correction

BATCH 10490,19
09207-057-16505-1

Enclosures:

Copy of this letter
Envelope

Case 1:18-cv-00102-LCB-.]EP Document 31-1 Filed 12/26/18 Paoe 3 of 5

Marka. _Loveiy
' 1235 Amy Lee 'Iiail
Kernerwille, NC 27284 - Date: Marcb 26, 2010

Department of the Treasury
lntemaf Revenue Service
STOP 6120

KANSAS CITY MO 64999‘-034
Arm: DONNA M S'i`EVENSDN

RE: LTR 12C
Regarding Letter IZC, dated Mar. 22, 2011, copy attached
My realm for the tax year ending Dec. 31, 2910 was accompanied by a Form 4852, Subsnmte for Fonn
W*Z, Wage and 'I`ax Statement. Refer to tile General Insouclions for compilating Fonn 4852 which state
the form is used to conect erroneous information furnished on a Fonn W~2.
I woold be remiss to furnish you with a W-2 which contains erroneous information l did furnish the
name address and payer identification number associated with a W-2 on the Fonn 4852. Iwas unable
to convey by contactwith the payer the reasons why the W-Z is erroneous

I believe my return for 2010 is scrupu]ously amato and oothhll, and lask you thalefore to process
the comm and iowacm the overpayment to me at the earliest possible time

Sir_lcerely yoms,

J%/% `

Markjl. Lo y

Case 1:18-cv-00102-LCB-.]EP Document 31-1 Filed 12/26/18 Paoe 4 of 5

13153793 09207-05?-16505-1 201 115 CP:

27284 TRS USE ONLY WI 0 0 09
For assistance, call:
Deparllnentof` the Treasury 1_800_329_0922
§§N Inlernal Reveuue Seru'ee Ym"_ Ca]ler m: 344038
Kansas Cily, MO 64999-9025

Noiice Numher: CP49
Date: April 25, 2011

Taxpayer leentili'catloo Numl)er:

055757,841753-0199-005 1 AT 0.3€5 545
hllillr|l{l"hnl*clnI“lllillylllll.lrllihillllcuflmpill Tmi Fo\'m: 1040EZ
T,ux Year: December 31, 2010

MARK A LDVELY
1235 AMYLEE TRL ,
KERNERSVILLE NC 27284-9645

 

055757
§“D

Overpaid Tax` Applied to Other 'l`axes You Owe

We applied $9,656.46 oi` the overpaid tax on your 2010 tax return to tile unpaid b'a!ance of other federal
taxes which our records shorer you owe.

Yon may still be due a reliind ii`We applied only part of your overpayment to other taxes Yon also may
be due a refund if you recently made a payment against the other taxes that We had not credited when we
applied your overpayment la either cese, you wiil receive a check for any refund due to you as long as the
amount is greater than one do.ilar. You must requests rciilnd of less than one dollar lf you have any
questions, please call us at the number listed above '

The figures below show our calculation:

How We Applied Your Overpayment

Amount of 0verpaid Tax on Your Return 39,656.46
Aniount of lnterest You Earned on Overpayment $.00
Total Amonnt. Due Yon $9,656“46
Total Amount Applied $9,656.46
Amonnt to be refunded Unless You Owe Otlier $.00
Obligaiions

(_Your refund may include interest Please be aware that interest you receive on tax refunds is taxable
income to you in the year you receive it. Please retain this notice for your records.`)

Where We Applied Yonrv Overpayrnent

Foim(s) Tax Period(s) Arn`ount(s) Applie¢i Balance Remaining
l(]4{)A December 3 1, 1999 $'7,630.87 $.00
1040A` Dec_ember 31, 2002 52,025.59 $30,658.32

Case 1:18-cv-00102-LCB-.]EP Document 31-1 Filed 12/26/18 Paoe 5 of 5

